DETAILED ACTION
Claims 1-20 are presented for the examination. 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 8-14  are rejected under 35 U.S.C. 101 because  the claimed invention is directed to system claims( apparatus claims), but appearing to be comprised of software alone without claiming associated computer hardware required for execution. For example, claim 8 defines “apparatus” in the preamble and the body of the claim recites “ one or more computer-readable mediums ".  Specification does not define one or more computer-readable mediums to be hardware. Therefore, claims 8-14 are non-statutory because they recite claims that comprise software components.  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snell(US 20080288621 A1) in view of Kantamsetty(US 20200134001 A1)  and further in view of THIERCELIN(US 20180067631 A1). 

As to claim 1, Snell teaches initiating, in response to an initiation request of a client application( A job scheduling and event-based event engine 120 detects various events transpiring on a device 104a, 104b, over the network 100, or in an application, and initiates workflows that contain events/conditions with specified criteria that match those of the event, para[0051], ln 1-20/ Fig. 1/ or events/conditions 120 that have the potential of hanging for whatever reason, are segregated to a separate thread in order to minimize interference with the server's main thread, which is primarily responsible for communicating with the operating system and handling connection requests from agents 102, para[0042], ln 1-10), 
initiating processing of a workflow configuration with an initial session state(initiates workflows that contain events/conditions with specified criteria that match those of the event. Examples include scheduled events, such, for example, an event initiating a workflow every weekday at 8:10 AM, and the presence of a text file in excess of 1 GB in a specified directory. In one embodiment, there are tens, hundreds, thousands, or any number of different events that could initiate a workflow, para[0051]), 
wherein the workflow is a data model of a graph of nodes connected with directed edges( N number of the workflow objects comprise conditional branch objects, each linking two other workflow objects, N being an integer&gt;=0. In one embodiment, the conditional branch objects define paths, para[0013]) , where the nodes include a set of node types that includes at least a pane node(  the one or more branch indicators define process flow between two or more of the icons placed in the graphical user interface. In one embodiment, a branch indicator comprises a line drawn between the two icons to define workflow path between the two icons, para[0019], ln 1-10) ; iteratively processing the workflow configuration(  the linked workflow objects 106 must execute successfully during a defined time span (30 seconds in the example of FIG. 5) for the associated time span workflow object 460 to execute successfully. If successful, then the workflow moves to the next or downstream work flow object 160g, para[0063], ln 5-15), 
initially using the initial session state( initiates workflows that contain events/conditions with specified criteria that match those of the event. Examples include scheduled events, such, for example, an event initiating a workflow every weekday at 8:10 AM, and the presence of a text file in excess of 1 GB in a specified directory. In one embodiment, there are tens, hundreds, thousands, or any number of different events that could initiate a workflow, para[0051]), following a next edge of the workflow configuration to determine a next workflow node9 the conditional branch objects define paths the workflow traverses from a first workflow object 106 to a second workflow object 106. In another embodiment, a success branch object defines a path of workflow when a preceding workflow object 106 executes without error( para[0062], ln 5-15) , processing the next workflow node( the condition may be defined so that the next workflow object 106 executes immediately, para[0067], ln 26-35).
   Snell does not teach thereby generating rendered panes for use in a user interaction flow of a client application, which comprises which comprises, the next workflow node is a pane node, rendering the pane node into a rendered pane, and sending the rendered panes to the client device. However, Kantamsetty  teaches teach thereby generating rendered panes for use in a user interaction flow of a client application, which comprises, which comprises,   the next workflow node is a pane node, rendering the pane node into a rendered pane, and sending the rendered panes to the client device ( the UI data structure generation module 112 can efficiently traverse the tree structure to identify the relationships between the UI elements without requiring extensive recursion algorithms to extract data from each node upon traversal, then leverage the corresponding table to quickly extract the necessary metadata for each UI element—so that the UI template can be completed automatically and without significant delay resulting while rendering the UI. The UI data structure generation module 112 inserts the metadata from the user interface nodes (as retrieved from the table) into the corresponding areas for insertion in the UI template to generate a completed UI template that has a plurality of UI elements with defined metadata, para[0025], ln 1-30/ determine a particular UI template that is associated with the workflow. Generally a UI template comprises a layout of a user interface screen with one or more areas for insertion of custom user interface elements and associated with one or more rules for arranging the custom user interface elements. As will be described later, the UI rendering module 110 receives a completed instance of a UI template (also called a document) from the UI data structure generation module 112 to render the UI screen that is transmitted to the client computing device, para[0029], ln 10-35/ , the UI data structure generation module 112 can efficiently traverse the tree structure to identify the relationships between the UI elements without requiring extensive recursion algorithms to extract data from each node upon traversal, then leverage the corresponding table to quickly extract the necessary metadata for each UI element—so that the UI template can be completed automatically and without significant delay resulting while rendering  the UI, para[0035], ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention was made to modify the teaching of Snell and Kantamsett to incorporate the feature of generating rendered panes for use in a user interaction flow of a client application, which comprises, the next workflow node is a pane node, rendering the pane node into a rendered pane, and sending the rendered panes to the client device because this advantageously utilize the efficient user interface generation of a flat data structure in combination with the dynamic and customizable user interface generation of a hierarchical data structure. 
Snell and Kantamsetty do not explicitly teach when the workflow node is a pane node, rendering the pane node. However, THIERCELIN teaches the workflow node is a pane node, rendering the pane node. However, THIERCELIN teaches workflow node is a pane node, rendering the pane node( UI profiles may be created for individual users. When a user logs in to a client device, the client device may identify a UI profile associated with that user and render the UI accordingly. For example, a user with a power user profile (a power user) may be shown a first set of UI elements (e.g., a large number of widgets, panels, workflows, etc. corresponding to a detailed view of the operation of the movable object, para[0049], ln 2-15).   
It would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention was made to modify the teaching of Snell and Kantamsett with THIERCELIN to incorporate the feature of the  workflow node is a pane node, rendering the pane node because this customizes graphical user interfaces in a movable object environment and more particularly, but not exclusively, to a software development kit for user interface management. 
As to claims  8, 15, they are rejected for the same reason as to claim 1 above. 

Claims 2, 9, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Snell(US 20080288621 A1) in view of Kantamsetty(US 20200134001 A1)  in view of THIERCELIN(US 20180067631 A1) and further in view of KIM(US 20170098294 A1).

As to claim 2, Snell, Kantamsett and THIERCELIN do not teach the set of node types further includes a second type of node that is a processor node and a third type of node that is a switch node; and wherein processing the workflow configuration comprises: when the next workflow node is a processor node, invoking a data processing method defined by the processor node to output a transformed data output, and from the data payload input to the switch node and selecting a corresponding branch to another node. However, Kim teaches  the set of node types further includes a second type of node that is a processor node and a third type of node that is a switch node; and wherein processing the workflow configuration comprises: when the next workflow node is a processor node, invoking a data processing method defined by the processor node to output a transformed data output, and from the data payload input to the switch node and selecting a corresponding branch to another node( According to an embodiment, a graphics processor executing a graphics pipeline includes graphics pipeline, para[0020], ln 1-10/ Based on the draw command related to the 3D graphics, received from the device driver 230, the graphics processor 210 may selectively, for example, perform tile-based rendering (TBR) and/or tile-based deferred rendering (TBDR), para[0066]/ graphics processor 210 may divide a frame into a plurality of uniformly-sized tiles, and perform operations after the rasterization operation 14 in tile units. Although an operation of processing vertex information in tile units and an operation of configuring a frame by gathering the tiles after the operation in tile units are performed, para[0073]/ FIG. 3, tile-based deferred rendering refers to rendering that includes sequentially performing a binning pass 310, a Z-prepass 320, and a color pass 330. The binning pass 310 is a pass that generates tile binning. Tile binning may be a process of dividing 3D graphics into a number of tiles, and generating binning information that indicates whether at least one draw command is performed on the tiles in the 3D graphics. The binning pass 310 may include stages such as input assembling, vertex shading, culling, clipping, and viewport (CCV) transformation, binning, and storing information about primitives in the tiles determined by binning in a tile bitstream.The Z-prepass 320 is a pass for removing primitives that are distinguished by identifying depths in tile units, and generating primitives by using a received drawcall and bitstream, para[0075]-para[0076], ln 1-20/ The device driver 230 may analyze the API received from the application 220, convert the API into a command that may be processed by the graphics processor 210, and transmit the command to the graphics processor 210. A draw command indicates an object to be rendered in an image or a frame. According to an embodiment, the draw command may be expressed as ‘drawcall, para[0063], ln 6-18).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Snell, Kantamsett and THIERCELIN with Kim to incorporate the feature of  teach the set of node types further includes a second type of node that is a processor node and a third type of node that is a switch node; and wherein processing the workflow configuration comprises: when the next workflow node is a processor node, invoking a data processing method defined by the processor node to output a transformed data output, and from the data payload input to the switch node and selecting a corresponding branch to another node because this performs a pre-process of transforming the property of the object into coordinates on a view plane. 
As to claims 9, 16, they are rejected for the same reason as to claim 2 above. 
Claims 3, 4, 10, 11, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Snell(US 20080288621 A1) in view of Kantamsetty(US 20200134001 A1) in view of THIERCELIN(US 20180067631 A1) and further in view of  Bartlett( US 20130212234 A1)

As to claim 3, Kantamsetty  teaches  displaying the rendered panes ( para[005], ln 34-40).
Snell, Kantamsett and THIERCELIN do not teach  evaluating user action and pane transitions; and when a workflow update is required based on the user action and pane transition, calling a workflow update with user input collected. However, Barlett teaches evaluating user action and pane transitions; and when a workflow update is required based on the user action and pane transition, calling a workflow update with user input collected( the configurable workflow service 110 may provide one or both of a GUI (not shown) and/or an API (not shown), such as to enable clients to perform various interactions with the service 110. For example, a user representative (not shown) of a particular client may locally interact with one of the client computing systems 160 to cause further interactions to occur with the configurable workflow service 110 over the network 190. The user may, for example, interact with a workflow editor module 120 of the configurable workflow service, via which the user may define one or more workflows of interest for the client. As part of the interactions with the user, the configurable workflow service 110 may store various client information 112 regarding the client and optionally the user representative, and may store a particular definition of a newly defined workflow for the client as part of information 114. In some embodiments, the defining of a particular workflow may include actions by the user in selecting one or more defined workflow components and specifying the interactions between those workflow components, such as by using one or more predefined system-provided workflow component definitions 116--in other embodiments, the configurable workflow service 110 may not provide any such system-provided predefined workflow components. As part of defining a new workflow, the user may further specify one or more source locations at which source data is to be retrieved and used for the workflow definition, and one or more destination locations to which data that is produced by the defined workflow will be provided, para[0021]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Snell, Kantamsett and THIERCELIN with Bartlett  to incorporate the feature of  evaluating user action and pane transitions; and when a workflow update is required based on the user action and pane transition, calling a workflow update with user input collected  because this provides clients with access to functionality for creating, configuring and executing defined workflows that manipulate source data in defined manners, such as under the control of a configurable workflow service that is available to multiple remote clients.
As to claim 4,  Bartlett teaches evaluating user action and pane transitions comprises determining when to initiate an application programming interface (API) call for a workflow update to update a current pane of the workflow( para[0013], ln 1-10) .  
As to claims 10, 11, 17, 18, they are rejected for the same reason as to claim 3 and 4 above. 
Allowable Subject Matter
Claims  5-7, 12-14, 19-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194